Title: To George Washington from Robert Stewart, 20 June 1756
From: Stewart, Robert
To: Washington, George



Sir
Maidstone June 20th 1756

I last night had the pleasure of receiving your favours of Yesterday and am glad you are safely return’d The Spirrit of Desertion was of late so prevalent here, that I once dreaded no other expediant than Hanging or shooting could affectually crush it. One Rollins who keeps a little tippling House here is in some measure the cause of that infamous and pernicious practice when I first arrived here I sent a Serjeant to him desiring him at his Perril not to sell Liquor to the Soldiers, this he paid no regard to, I then went to him and told him the terrible consequences of hurting the Service by making the Soldiers Drunk especially at such a Juncture but he still parsever’d. I then plac’d a Centary at each of his Doors with orders not to suffer a man of the Detachment to go in the House, but most of the Centrys were corrupted by his giving them liquor for liberty to supply others. I applied to Capt. Caton for redress the only Civil Magistrate in this Neighbourhood, he promised but put it off I renew’d my application again and again at last I assur’d him that unless he would immediately take cognezance of this affair that I would complain of him to the Governor. Caton at length vouchdsafe to have it tried, and when the allegations were plainly proven against Rollins by severals of those who had been severely punish’d for Drunkeness and irregularity, he

granted a Supress Warrant to prevent his selling any more till the following Court, when he said his Licance would be taken from him however Rollins depended on the great Freindship Caton had for him and continued his Malicious practises. We had daily Court Martials & constant punishments thro’ the means of this Scoundrel which made me almost mad I sometimes thought of confining Rollins in the Guard House and taking all his Liquors from him, but to put it out of their power to complain of illegal proceedings wch the generality of People are to apt to do of our Officers when without any foundation I once more applied to Caton he then truly told me that the Supress Warrant he had granted against Rollins was of no use unless it was sign’d by two Magistrates. I then immediately wrote to Cap. Swearingen informing him of the affair, but had no answer. Ensign Crawford then went to his House. he came up here in a few days after but Caton was then out of the way, thro’ Caton’s neglect of this affair to call it no worse Rollins and the Soldiers always found out some new method of getting the better of every precaution I could think of to prevent their getting Drunk notwithstanding of the severe punishments that were almost daily inflicted which and the want of Clothes & necessaries first gave rise to the Hellish Spirrit of Desertion.
By the Inclosed Letter you have an instance of the part Caton acted (before I came here) notwithstanding of his pretended regard to his Country’s wellfare. I would be extreemly glad you would apply to My Lord to have Rollins’s Licance taken from him and to the Governor that he would order Catons Conduct as a Justice of the peace to be enquir’d into If Rollins goes on with impunity it will be an encouragement to other such Scoundrels to follow his example and the Soldiery will at last begin to believe that their Officers can never ⟨e⟩ffectually suppress such disturbers of orders and disipline to maintain which in the strickest sence you will at meeting see by the orders I have given and the care I have taken to see them executed that nothing in my power has been wanting[.] I have 6 Deserters now in Irons & will be glad of your orders about them. One of them repented and help’d to discover & apprehend the others[.] Inclosed you have a return of the Detachment. I had many Sick but I have got an Hospital made and has a Nurse by which means severals are got well & the rest recovering.

Its two weeks to Morrow since Governor Sharpe came up here, he Honour’d us with a short visit but did not offer to give any orders or so much as view our Entrenchment, he set out immediately for the North Mountain where he now is & preposes to remain for some Weeks, to expedite the construction of a Fort which they say is to be a strong regular & to Mount acquaintity of Ordinance the Ground mark’t out for it is 14 Miles distant from the mouth of the Creek[.] I can’t learn that Maryland is to Build any other and they are to have but two Companys Commanded by Capts. Dagworthy & Bell for the defence of the Province to be supported till next December. they have only a Corperal and 6 Men at the Mouth of the Creek nor do I understand that they are to have any Garrison there.
Yesterday one Morgan from Pensylvania enform’d us that on Munday last one of the Forts on the Fronteer of that Province had surrender’d to a large Body of the Enemy—As the Axes &c. you order’d did not arrive and as I was oblig’d to return the few I had borrowed, and was uncertain of remaining here any time did not attempt adding any thing to the Strength of the place since you went down the Country, However I think I can do pretty well for double our Number of the Enemy if they only bring Musquetry against me—Inclosed is a r[e]turn of all the provision now on hand theres about 12,000 lb. Flower in a House of Colo. Cressop’s which his Wife has posetively denied delivering. I hope for your Orders soon & am with great respect Sir Your Most Obedt Humb. Servt

Robert Stewart

